DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee.
	Referring to Claim 1, Lee teaches receiving one or more signals at each of a plurality of groups of antenna elements, each group of antenna elements defining a respective channel from a plurality of channels; (Fig. 4 [0021], [0029], [0034-0035] and [0044]); steering, by each respective channel and using analog steering, the one or more signals in a respective direction to yield a steered analog signal pattern (Fig. 4 and 5 [0029-0031], [0034] and [0038]); converting the steered analog signal pattern associated with each respective channel into a respective digital signal ([0029-0031]); based on the respective digital signal, generating, using digital steering, one or more steered digital signal patterns, the one or more steered digital signal patterns being steered within the steered analog signal pattern associated with the respective digital signal and transmitting, via a transmitter, one or more transmit signals according to the one or more steered digital signal patterns; See Fig. 2 and 3, [0009], [0026-0031], [0037-0040] as well as Claim 9.
	Referring to Claims 7 and 17, Lee teaches wherein generating one or more steered digital signal patterns comprises generating a plurality of steered digital beams, wherein each of the plurality of steered digital beams is associated with one or more of the plurality of channels, and wherein each of the plurality of steered digital beams is steered in a different direction within the steered analog signal pattern; See [0021-0022], [0027-0031] and [0033].
	Referring to Claims 8 and 18, Lee teaches wherein the plurality of channels comprises at least three channels, and wherein at least some of the plurality of channels have at least one of a circular shape, a partly circular shape, a same shape, a tillable shape, one or more different shapes, a diamond shape, an elliptical shape, and a tiled arrangement; See Fig. 4-5 [0033] and [0044-0045].
	Referring to Claim 9, Lee teaches wherein the group of antenna elements associated with each respective channel comprises at least two different antenna elements, wherein the plurality of groups of antenna elements and the plurality of channels are associated with a radar system; See Fig. 3 [0021], [0029] and [0034].
	Referring to Claim 12, Lee teaches a plurality of groups of antenna elements configured to receive one or more signals at each of the plurality of groups of antenna elements, wherein each group of antenna elements defines a respective channel from a plurality of channels, and wherein each respective channel is configured to generate a respective signal pattern based on the one or more signals, the respective signal pattern being steered in a respective direction using analog steering to yield a respective steered analog signal pattern associated with each respective channel; and one or more processing elements configured to: convert the respective steered analog signal pattern associated with each respective channel into a respective digital signal; based on the respective digital signal, generate, using digital steering, one or more steered digital signal patterns, the one or more steered digital signal patterns being steered within the steered analog signal pattern associated with the respective digital signal; and transmit, via a transmitter, one or more transmit signals according to the one or more steered digital signal patterns; See citations of Claim 1 above.
	Referring to Claim 19, Lee teaches further comprising a radar device, wherein the group of antenna elements associated with each respective channel comprises at least two - Page 39 -Docket No. 157-0008_092146-611278 different antenna elements, wherein the plurality of groups of antenna elements and the plurality of channels are associated with the radar device; Fig. 3 [0021], [0029] and [0034].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10, 11, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carey.
	Referring to Claims 2 and 13, Lee teaches wherein generating the one or more steered digital signal patterns comprises steering a plurality of digital signals associated with a set of channels from the plurality of channels, the plurality of digital signals being steered in one or more different directions associated with one or more targets; Fig. 2 [0021-0022], [0026-0027] and [0037-0038], but does not explicitly disclose nor limit : based on the respective digital signal associated with at least one of the plurality of channels, steering one or more nulls in one or more directions associated with at least one of a source of interference and an unwanted target, the one or more directions being at least partly within the steered analog signal pattern.
	However, Carey teaches based on the respective digital signal associated with at least one of the plurality of channels, steering one or more nulls in one or more directions associated with at least one of a source of interference and an unwanted target, the one or more directions being at least partly within the steered analog signal pattern; See Fig. 6 [0018-0019], [0032], [0036], [0045], [0049-0050] and [0063].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee with the steering as taught by Carey so as to reduce undesirable effects caused by interference with the steered analog signal.
	Referring to Claim 3, Lee as modified by Carey teaches wherein steering at least one of the plurality of digital signals and the one or more nulls is based on data collected via at least one of the plurality of channels; see combined citations of Lee and Carey.
	Referring to Claim 4, Lee as modified by Carey teaches wherein at least a portion of the data is collected from at least one of the one or more signals received at each of the plurality of groups of antenna elements; see combined citations of Lee and Carey.
	Referring to Claims 10 and 20, Lee as modified by Carey teaches wherein steering the one or more signals in the respective direction to yield the steered analog signal pattern comprises: steering one or more nulls in one or more directions associated with at least one of a source of interference and an unwanted target, the one or more directions being at least partly within the steered analog signal pattern; and  - Page 36 -Docket No. 157-0008_092146-611278 steering a plurality of analog signals associated with a set of channels from the plurality of channels, the plurality of analog signals being steered in one or more different directions associated with one or more targets; see combined citations of Lee and Carey.
	Referring to Claim 11, Lee as modified by Carey teaches wherein steering at least one of the plurality of analog signals and the one or more nulls is based on data collected via at least one of the plurality of channels, wherein at least a portion of the data is collected from at least one of the one or more signals received at each of the plurality of groups of antenna elements; see combined citations of Lee and Carey.
	Referring to Claim 14, Lee as modified by Carey teaches wherein steering at least one of the plurality of digital signals and the one or more nulls is based on data collected via at least one of the plurality of channels, and wherein at least a portion of the data is collected from at least one of the one or more signals received at each of the plurality of groups of antenna elements; see combined citations of Lee and Carey.

Claims 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Walker.
	Referring to Claims 5 and 15, Lee teaches wherein each respective channel comprises a group of antenna elements, phase shifters and amplifier elements, wherein each antenna element from the group of antenna elements is associated with a phase shifter and at least one amplifier element; Fig. 4 and 5 [0029[ and [0034-0035], but does not explicitly disclose nor limit wherein the at least one amplifier element comprises a low-noise amplifier and a variable-gain amplifier.
	However, Walker teaches wherein the at least one amplifier element comprises a low-noise amplifier and a variable-gain amplifier; Fig. 4 [0037] and [0044].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee with the amplifier element as taught by Walker to improve signal detection by providing compatibility with dynamic range requirements.
	Referring to Claims 6 and 16, Lee as modified by Walker teaches wherein receiving the one or more signals comprises receiving a signal at each antenna element associated with each respective channel, and wherein steering the one or more signals comprises: at each respective channel, applying, to each signal received at each antenna element, the low-noise amplifier associated with the antenna element to yield a first respective modified signal; at each respective channel, applying, to the first respective modified signal, the phase shifter associated with the antenna element to yield a second respective modified signal; applying, to the second respective modified signal, the variable-gain amplifier associated with the antenna element to yield a third respective modified signal; and  - Page 35 -Docket No. 157-0008_092146-611278 performing a summation of the third respective modified signal associated with each antenna element to yield an output representing the steered analog signal pattern; see combined citations and text of Lee and Walker.

Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed to the newly added limitation. While Applicant is arguing that the transmit signal has the same pattern as the digital signal patterns, that language is not claimed. The limitation “according to” is not interpreted to mean the same and the plain meaning definition does not mean the same either. While Applicant can provide their own definitions, the specification does not limit “according to” to mean that the patterns are the same. The Examiner interprets “according to” to mean depending on, so in this case the transmit signal depends on one or more of the digital signal patterns. Applicant has admitted that this is disclosed in [0009] of the prior art as the transmitter is steered into a particular viewed of view based on the receive beam. Applicant is encouraged to add limitations further defining the pattern details as argued in the remarks. Examiner maintains that all claims are still properly rejected as all arguments are directed to the newly rejected limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646